Per Curiam.

Tbis was an appeal in equity from tbe Circuit Court of Winnebago county. Tbe cause was brought to bearing upon tbe pleadings and testimony taken in tbe case, and tbe bill dismissed.
Tbe appeal must be dismissed for non-compliance with tbe rule, wbicb requires tbe appellant to make and present a printed abstract of tbe case, tbe pleadings and evidence. It appears from tbe printed case bere furnisbed, tbat tbe cause was brought to bearing upon tbe pleadings and proofs; but none of tbe evidence, nor any abstract tberéof, is contained therein.
Tbe court cannot wade through a mass of manuscript testimony, and incur tbe risk of mistakes and omissions, but must insist upon tbe rule.
Tbe appeal is dismissed, with costs.